Opinion filed January 29, 2010




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-09-00319-CR
                                         __________

                                 ADRIAN VILLA, Appellant

                                                 V.

                                 STATE OF TEXAS, Appellee


                            On Appeal from the 70th District Court

                                       Ector County, Texas

                                 Trial Court Cause No. A-35,566


                            MEMORANDUM OPINION
       The trial court convicted Adrian Villa, upon his plea of guilty, of the offense of violation of
a protective order and assessed his punishment at confinement for two years and a $750 fine.
Pursuant to the plea bargain agreement, the trial court suspended the imposition of the confinement
portion of the sentence and placed appellant on community supervision for two years. We dismiss.
       The record before this court reflects that appellant waived his right to appeal and that there
are no pretrial motions raising jurisdictional issues ruled upon by the trial court. On December 2,
2009, the clerk of this court wrote the parties advising them that it appeared appellant may have
waived his right to appeal and directing appellant to respond in writing on or before December 17,
2009, showing grounds for continuing the appeal. There has been no response to our December 2
letter.
          Therefore, the appeal is dismissed.


                                                                   PER CURIAM


January 29, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2